Citation Nr: 1110811	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-23 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to right side problems.

2.  Entitlement to service connection for a chronic disorder resulting from asbestos exposure.

3.  Entitlement to service connection for a chronic disorder resulting from radiation exposure.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased evaluation for major depressive disorder, currently assigned a 50 percent disability evaluation.

6.  Entitlement to an increased evaluation for status post fracture of the distal right tibia and fibula with right knee arthralgia, currently assigned a 10 percent disability evaluation.

7.  Entitlement to special monthly compensation based on aid and attendance.

8.  Entitlement to specially adapted housing.

(Clarification of appellate jurisdiction is pending for the issue of entitlement to payment or reimbursement for the cost of private medical treatment.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to March 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2007, December 2007, and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran appealed those decisions, and the case was referred to the Board for appellate review.

A hearing was held on November 8, 2010, by means of video conferencing equipment with the appellant in Fargo, North Dakota, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran testified at a November 2010 hearing before the Board regarding the issue of entitlement to payment or reimbursement for the cost of private medical treatment.  It was noted at the beginning of the hearing that the issue did not appear to be on appeal and that the file from the hospital was not available for review.  

The Board notes that the claims file does not contain any records pertaining to the issue of entitlement to payment or reimbursement for the cost of private medical treatment.  Indeed, the record does not include a decision, notice of disagreement, statement of the case, or substantive appeal.  As such, the Board cannot determine whether the issue is currently on appeal.  Therefore, a remand is necessary to determine whether the Board has jurisdiction to adjudicate the issue and to ensure that all necessary evidence is available for review.

In addition, the Veteran submitted a VA Form 9 in August 2008 in which he requested a hearing before the Board in Washington, D.C., in connection with his claims for service connection and for increased evaluations.  He also submitted a VA Form 9 in October 2009 in which he indicated that he did not want a hearing before the Board in connection with his claims for special monthly compensation based on aid and attendance and entitlement to specially adapted housing.

As previously noted, the Veteran was afforded a video conference hearing before the Board in November 2010.  However, the hearing testimony only pertained to a claim for reimbursement of medical expenses.   The Veteran and his representative did not address the claims for service connection and for increased evaluations, and they have not submitted any statements indicating that they want to withdraw the August 2008 hearing request.  As such, it is unclear as to whether the Veteran still wants a hearing in connection with those issues.  It is also unclear as to whether he had indicated at some point that he would be willing to testify at a video conference hearing.

The Board notes that the failure to afford the Veteran a hearing would amount to a denial of due process.  Therefore, the RO should take this opportunity to clarify whether the Veteran wants a hearing before the Board regarding his other claims.

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records pertaining to the Veteran's claim for payment or reimbursement for the cost of private medical treatment.  In particular, the RO should ensure that the file containing the procedural documents (decision, notice of disagreement, statement of the case, and substantive appeal) and the pertinent evidence is available for review.  The file and records should be forwarded to the Board if the appeal has been perfected.

2.  The RO should take appropriate steps in order to clarify whether the Veteran still wants a hearing before the Board in connection with his claims and if so, what type of hearing.  If he does want a hearing, the RO should schedule the Veteran for a personal hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


